Citation Nr: 0026710	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) original 
disability rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in No. Little 
Rock, Arkansas.  In an October 1996 decision, the RO denied a 
claim by the veteran seeking entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Subsequently, the Board granted the claim for service 
connection for bilateral hearing loss, and, in a June 1998 
decision, the RO assigned a noncompensable (0 percent) 
disability rating to that disability.  The veteran properly 
perfected an appeal of the assignment of that rating.


REMAND

Prior to an adjudication of a claim on the merits, VA has a 
duty to develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 
1991); 38 C.F.R. § 3.159(a)  (1999).  This includes obtaining 
any pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).  The duty to develop the record also 
includes attempting to obtain VA medical records that the 
claimant has indicated are available.  Id.; see also VBA 
Letter 20-99-60  (August 30, 1999) (stating that VA medical 
records are to be requested in all cases); McCormick v. 
Gober, No. 98-48, slip op. at 12-13 (U.S. Vet. App. August 
18, 2000) (VBA Letter 20-99-60 includes substantive 
provisions that have the force of law and which require VA to 
attempt to obtain service and VA records.).

In this case, full development of this case has not yet been 
accomplished.  During the veteran's July 2000 Travel Board 
hearing, he testified that he was seen for VA examination of 
his hearing disability at the VA Medical Center in Little 
Rock, Arkansas, on or about March 2000.  The report of that 
examination is not of record.  The RO must obtain a copy of 
this VA examination report and make it part of the claims 
file prior to appellate review.  The veteran also testified 
to having annual hearing examinations at his place of 
employment.  However, the claims file shows that reports of 
such examinations only date through 1997.  Thus, any 
additional audiological records from his place of employment 
should be obtained.

The Board recognizes that the above-cited VA examination was 
scheduled in order to evaluate and treat the veteran's 
service-connected bilateral hearing loss.  However, since 
tinnitus is also an audiological condition, the report of 
that examination is likely to include evidence pertaining to 
the veteran's claim for service connection for tinnitus.  
Thus, adjudication of both entitlement to an increased 
disability rating for bilateral hearing loss and to service 
connection for tinnitus must be deferred.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his claim of service connection for tinnitus well grounded, 
and as these records are in the possession of the United 
States government, the Board believes that attempts must be 
made to obtain these records and associate them with the 
claims folder prior to reaching a decision in this case.

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain a 
copy of a VA audiological examination 
report pertaining to the veteran from the 
VA Medical Center in Little Rock, 
Arkansas, dated on or about March 2000.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should attempt to obtain 
medical records from the veteran's place 
of employment at International Paper 
Company, with specific reference to any 
audiological examinations conducted since 
1997.  The veteran may provide this 
information himself, or sign an 
authorization, provided by the RO, for 
release of the records to VA, so that the 
RO may obtain them directly.  Copies of 
all correspondences made and records 
obtained should be added to the claims 
folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to a 
compensable original disability rating 
for service-connected bilateral hearing 
loss and to service connection for 
tinnitus, to determine if any change is 
warranted in its prior decisions.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



